PER CURIAM.
We affirm the conviction for grand theft as appellant has failed to show reversible error. The circumstantial evidence pointed to appellant as the perpetrator of the offense to the reasonable exclusion of any other person. See Love v. State, 438 So.2d 142 (Fla. 3d DCA 1983).
We vacate the sentencing part of the judgment with instructions to the trial court to impose a sentence within the guideline range or to give written reasons for departure from the sentencing guide*67lines. State v. Boynton, 478 So.2d 351 (Fla.1985).
Affirmed in part and remanded for further proceedings accordingly.